Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16 of U.S. Patent No. 11,070,286. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims of U.S. Patent No. 11,070,286.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,070,286.  
Claims of present application
Claims of U.S. Patent No. 11,070,286
1. A non-transitory computer-readable storage medium having computer readable code stored thereon for programming a processor to perform steps of: 

determining a current state of a network; 

determining a new state for the network having 


an improved cost relative to the current state; 

determining a defragmentation plan to move the network from the current state to the new state, the defragmentation plan including a sequence of steps; and 
responsive to an event that presents an opportunity, implementing one or more steps of the sequence of steps.










2. The non-transitory computer-readable storage medium of claim 1, wherein the implementing is conditioned on occurrence of the opportunity.



3. The non-transitory computer-readable storage medium of claim 1, wherein the opportunity includes any of a maintenance window, a network equipment change, a capacity change in the network, a change to demand in the network, an external event including weather, and changes in links in the network.

4. The non-transitory computer-readable storage medium of claim 1, wherein the opportunity includes a maintenance window, and the steps further include providing a recommendation of any of additional hardware and services that may be included or added as part of the maintenance window to further the implementing of the defragmentation plan or to improve the new state.

5. The non-transitory computer-readable storage medium of claim 1, wherein the steps further include providing a recommendation of additional hardware that may added to further the implementing of the defragmentation plan or to improve the new state.

6. The non-transitory computer-readable storage medium of claim 1, wherein the opportunity includes a fault.

7. The non-transitory computer-readable storage medium of claim 6, wherein the one or more steps include changing any combination of a path of a photonic service, a central wavelength, or spectrum of the photonic service, in response to the fault.

8. The non-transitory computer-readable storage medium of claim 1, wherein the defragmentation plan includes a sequence of steps between the current state of operation to the new state of operation, each including a transition cost.

9. The non-transitory computer-readable storage medium of claim 1, wherein the steps further include monitoring the network to identify a plurality of opportunities and implementing corresponding steps of the sequence of steps, responsive to an event that presents an opportunity of the plurality of opportunities.

10. The non-transitory computer-readable storage medium of claim 1, wherein the opportunity is a fault on an optical link, and wherein the implementing includes selecting predefined protection links to move towards the new state.

11. A method comprising steps of: 


determining a current state of a network; determining a new state for the network having an improved cost relative to the current state; 



determining a defragmentation plan to move the network from the current state to the new state, the defragmentation plan including a sequence of steps; and responsive to an event that presents an opportunity, implementing one or more steps of the sequence of steps.













12. The method of claim 11, wherein the implementing is conditioned on occurrence of the opportunity.



11. A method comprising steps of: 


determining a current state of a network; determining a new state for the network having an improved cost relative to the current state; 



determining a defragmentation plan to move the network from the current state to the new state, the defragmentation plan including a sequence of steps; and responsive to an event that presents an opportunity, implementing one or more steps of the sequence of steps.
1. A non-transitory computer-readable storage medium having computer readable code stored thereon for programming a processor to perform steps of: 
determining a defragmentation plan that changes a configuration of a network to move the network from a current state of operation to a new state of operation, wherein the defragmentation plan includes a sequence of steps between the current state of operation to the new state of operation, each step including a transition cost; 
updating any of the defragmentation plan and the new state of operation in response to an occurrence of an opportunity presented during operation of the network; and implementing one or more steps in the defragmentation plan based on the occurrence of the opportunity, wherein the opportunity is an event associated with the network that does not occur for the defragmentation plan and happens to be something else already planned to occur or something that is unplanned that occurs anyway, thereby causing an overall transition cost to be low or zero due to the opportunity.




2. The non-transitory computer-readable storage medium of claim 1, wherein the opportunity is anticipated to occur at a future time and implementation of the one or more steps is conditioned on occurrence of the opportunity.

3. The non-transitory computer-readable storage medium of claim 2, wherein the opportunity includes any of a maintenance window, a network equipment change, a capacity change in the network, a change to demand in the network, an external event including weather, and changes in links in the network.

4. The non-transitory computer-readable storage medium of claim 2, wherein the opportunity includes a maintenance window, and the steps further include providing a recommendation of any of additional hardware and services that may be included or added as part of the maintenance window to further the implementing of the defragmentation plan or to improve the new state.

5. The non-transitory computer-readable storage medium of claim 1, wherein the steps further include providing a recommendation of additional hardware that may added to further the implementing of the defragmentation plan or to improve the new state.

6. The non-transitory computer-readable storage medium of claim 1, wherein the opportunity includes a fault.

7. The non-transitory computer-readable storage medium of claim 6, wherein the one or more steps include changing any of a path of a photonic service and a wavelength or spectrum of the photonic service, in response to the fault.


8. The non-transitory computer-readable storage medium of claim 1, wherein the one or more steps are selected to optimize one or more of a value of the new state and the transition cost in consideration of the opportunity.

9. The non-transitory computer-readable storage medium of claim 1, wherein the operation of the network includes monitoring of the network to identify a plurality of opportunities.




10. The non-transitory computer-readable storage medium of claim 1, wherein the defragmentation plan is determined based on an initial opportunity.



11. An apparatus comprising: a network interface and a processor communicatively coupled to one another; and memory comprising instructions that, when executed, cause the processor to determine a defragmentation plan that changes a configuration of a network to move the network from a current state of operation to a new state of operation, wherein the defragmentation plan includes a sequence of steps between the current state of operation to the new state of operation, each step including a transition cost, update any of the defragmentation plan and the new state of operation in response to an occurrence of an opportunity presented during operation of the network, and implement one or more steps in the defragmentation plan based on the occurrence of the opportunity, wherein the opportunity is an event associated with the network that does not occur for the defragmentation plan and ha ns to be something else already planned to occur or something that is unplanned that occurs anyway, thereby causing an overall transition cost to be low or zero due to the opportunity.

12. The apparatus of claim 11, wherein the opportunity is anticipated to occur at a future time and implementation of the one or more steps is conditioned on occurrence of the opportunity.

16. A method comprising: determining a defragmentation plan that changes a configuration of a network to move the network from a current state of operation to a new state of operation, wherein the defragmentation plan includes a sequence of steps between the current state of operation to the new state of operation, each step including a transition cost; updating any of the defragmentation plan and the new state of operation in response to an occurrence of an opportunity presented during operation of the network; and implementing one or more steps in the defragmentation plan based on the occurrence of the opportunity, wherein the opportunity is an event associated with the network that does not occur for the defragmentation plan and happens to be something else already planned to occur or something that is unplanned that occurs anyway, thereby causing an overall transition cost to be low or zero due to the opportunity.


As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 11,070,286.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims U.S. Patent No. 11,070,286.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choudhury et al (US Pub. No. 2020/0007236).
Regarding clams 1 and 11, Choudhury et al teaches a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a processor (see paragraph [0045-0046]) to perform steps of:
determining a current state of a network (see paragraph [0023]; “At step 191, information about each layer may be obtained, which may be over seconds, minutes, days, weeks, months, or more.”);
determining a new state for the network having an improved cost relative to the current state (see paragraph [0024]; “based on multi-layer information of step 192 (e.g., optical layer and router layer information), there is a determination whether a change short-term or intermediate-term change in configuration of existing capacity of the optical layer or router layer may resolve undesirable network conditions (e.g., anticipated performance problems, such as dropped packets, low bandwidth, etc.) alerted to by the information (e.g., information of step 191).”; see also paragraph [0027]; “…optimal estimate may consider the lowest capital cost but yet the estimation may satisfy both no-fail scenario and a specified set of failure scenarios and under each such scenario it should satisfy a specified set of engineering rule constraints (e.g., percentage of traffic of each type to be carried and latency constraints).”);
determining a defragmentation plan to move the network from a current state of operation to a new state of operation (defragmentation plan is considered as configuration plans; see paragraphs [0024]; “A first selected option …” and paragraph [0025], “A second selected option…”);
responsive to an event that presents an opportunity, implementing one or more steps of the sequence steps (see paragraph [0028]; “At step 193, SDN-MLC 112 may provide instructions based on the determination of step 192. For example, SDN-MLC 112 may communicate with routers, ROADMs, tails, ordering system 115, ROADM SDN controller 110, or the like to execute the determination of step 192”; opportunity is considered as a network equipment change or a capacity change in the network or a change to demand in the network).
Regarding claims 2 and 12, wherein the opportunity is conditioned on occurrence of the opportunity (see paragraph [0024]; “…determination whether a change short-term or intermediate-term change in configuration of existing capacity of the optical layer or router layer may resolve undesirable network conditions (e.g., anticipated performance problems, such as dropped packets, low bandwidth, etc.) alerted to by the information (e.g., information of step 191)”).
Regarding claims 3 and 13, wherein the opportunity includes any of a maintenance window, a network equipment change, a capacity change in the network, a change to demand in the network, an external event including weather, and changes in links in the network (see paragraph [0024]; traffic load).
Regarding claims 4 and 14, wherein the opportunity includes a maintenance window, and the steps further include providing a recommendation of any of additional hardware and services that may be included or added as part of the maintenance window to further the implementing of the defragmentation plan or to improve the new state (see paragraph [0036], “knowledge of future maintenance events, knowledge of future bandwidth-calendaring commitments, or near real-time monitoring of traffic and failures. The machine learning approach can predict traffic or outage at a future point of time by observing massive amount of traffic and outage data in the past and applying artificial intelligence and computational statistical techniques. The bandwidth-calendaring provides bandwidth to users over a certain pairs of sources and destinations in the network over a certain future period of time… decoupling of components of a tail (e.g., router port and optical transponder) and dynamically connecting the components of the tail whenever needed. Router 131 may have a spare router port 223 and there may be spare transponders. The DFCC device may dynamically connect a spare router port 223 to a spare optical transponder (e.g., transponder 225 or transponder 226) to create a tail”).
Regarding claims 5 and 15, wherein the steps further include providing a recommendation of additional hardware that may added to further the implementing of the defragmentation plan or to improve the new state (see paragraph [0028]; “Ordering system 115 may be used to order one or more devices for future use (e.g., spare). There may be an anticipated need for the spare based on the information of step 191”).
Regarding claims 6 and 16, wherein the opportunity includes a fault (see paragraph [0027]; failure is considered fault). 
Regarding claims 7 and 17, wherein the one or more steps include changing any of a path of a photonic service and a wavelength or spectrum of the photonic service, in response to the fault (see paragraph [0024]; “A first selected option may be for ROADMs along the path (e.g., ROADM 151, ROADM 157, ROADM 156, and ROADM 154) to add one more wavelengths carrying data channels to increase the capacity along path 11. This may be preferred over changing a routing path at routing layer 130, because there may be a tendency for the routing protocol to send traffic through router path site 105-104, which actual goes over optical path site 106-104 and doesn't help resolve the congestion.”).
Regarding claims 8 and 18, wherein the defragmentation plan includes a sequence of steps between the current state of operation to the new state of operation, each including a transition cost (see paragraph [0027, 0034]; global optimization is considered as optimize value of the new state; transition cost is associated with tails, regenerators or other devices).
Regarding claims 9 and 19, wherein the operation of the network includes monitoring of the network to identify a plurality of opportunities (see paragraph [0024]; “With continued reference to FIG. 2, based on multi-layer information of step 192 (e.g., optical layer and router layer information), there is a determination whether a change short-term or intermediate-term change in configuration of existing capacity of the optical layer or router layer may resolve undesirable network conditions (e.g., anticipated performance problems, such as dropped packets, low bandwidth, etc.) alerted to by the information (e.g., information of step 191).”), and
implementing corresponding  steps of the sequence of steps, responsive to an event that presents an opportunity of the plurality of opportunities (see paragraph [0024]; “A resolution may be based on a predetermined period and predetermined engineering (or the like) thresholds. The period would usually range from days to weeks or months. The predetermined engineering thresholds may include service level agreements (SLAs) for transport for much of the information of step 191, such as errors, traffic loads, or types of traffic, among other things. For example, in this scenario, the load along an optical path site 101-107-106-104 (i.e., path 11) may have reached a threshold (e.g., 80 percent) during a period (e.g., 30 minute time frame), which may cause errors or latency. A first selected option may be for ROADMs along the path (e.g., ROADM 151, ROADM 157, ROADM 156, and ROADM 154) to add one more wavelengths carrying data channels to increase the capacity along path 11. This may be preferred over changing a routing path at routing layer 130, because there may be a tendency for the routing protocol to send traffic through router path site 105-104, which actual goes over optical path site 106-104 and doesn't help resolve the congestion. Or alternatively, it may be selected because SDN-MLC 112 may constantly have to adjust the routing metrics, which may cause high utilization (e.g., eventually slow response) of SDN-MLC 112, or it may be selected because routing changes would have a service fall outside its SLA”; see also paragraph [0025]; “A second selected option (at a different time with different weighted info) may be for just the router layer 120 to be changed. Routes to some or all the traffic may be weighted to go through one or more routers (e.g., router 132) of site 102, because optical path site 102-103-109-104 does not go through optical path site 106-104. An additional consideration that may have led for this second selection option may be that the ROADMs could not (e.g., no more channels available) or should not increase its wavelength based on the information as disclosed in step 191. A third selected option (at yet a different time with different weighted info) may decide to do a combination of router layer 130 and optical layer 150 solutions (e.g., configuration changes) in order to reduce the traffic to an acceptable threshold (e.g., 30 percent).”).
Regarding claims 10 and 20, wherein the opportunity is a fault on an optical link, and wherein the implementing includes selecting predefined protection links to move towards the new state (see paragraph [0029]; “…this management may allow for dynamic mapping between a router layer and an optical layer by using colorless or directionless open ROADMs and reusing non-failed router layer or optical layer components of a failed link. In a second example, this management may allow for the use of spare tails (connection between a router port and optical transponder port) and spare optical regenerators.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takita et al (US Pub. No. 2018/0026716) is cited to show device and method for designing optical network.
Risbood (US Pub. No. 2007/0172237) is cited to show methods and apparatus for optimizing utilization in reconfigurable optical add-drop multiplexer based ring network.
Bathula et al (US Patent No. 10,432,342) is cited to show routing and regenerator planning in a carrier’s core reconfigurable optical network.
Rider et al (US Patent No. 8,571,415) is cited to show regenerators placement mechanism for wavelength switched optical networks.
Solheim et al (US Pub. No. 2003/0016414) is cited to show wavelength assignment in an optical WDM network.
Patel et al (US Pub. No. 2013/0089323) is cited to show optical combined 2R/3R regenerators placement method for line network topologies in optical WDM networks.
Fujisawa et al (US Pub. No. 2019/0037288) is cited to show optical network controller and method of setting optical path.
Krishnaswamy et al (US Pub. No. 2008/0159742) is cited to show DWDM optical network planning method.
Balasubramanian et al (US Pub. No. 2016/0087849) is cited to show planning and reconfiguring a multilayer network.
Woodward et al (US Pub. No. 2021/0111795) is cited to show reachability determination in wavelength division multiplexing network based upon fiber loss measurement.
Zhang et al (US Pub. No. 2020/0336809) is cited to show method and system for optical path restoration.
Kim et al (US Patent No. 10,657,300) is cited to show predictive design space metrics for materials development.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DALZID E. SINGH
Primary Examiner
Art Unit 2637

/DALZID E SINGH/Primary Examiner, Art Unit 2637